DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/812,500, filed on March 09, 2020. Claims 1-20 are pending in this application and have been rejected below. 

Priority
The Examiner has noted the Applicant is claiming Priority from Provisional Application 62/816,092 filed March 09, 2019.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a method and claims 11-20 are directed towards a device, both of which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite outputting staffing level indicators for a healthcare organization based on patient acuity, patient census and staffing guidelines.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, applying staffing guidelines to the patient census information and patient acuity information for each patient acuity type, which constitutes methods based on managing relationships or interactions between people (including following rules or instructions), as well as, business relations. The recitation of a staffing device does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 11 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites displaying, by the healthcare staffing device, a set of patient acuity types associated with a department of a healthcare organization; receiving, by the healthcare staffing device, patient census information and patient acuity information for each patient acuity type of the set of patient acuity types associated with the department of the healthcare organization; and 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a staffing device comprising a controller having a memory and a processor amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Regarding the dependent claims, dependent claims 2, 4, 6, 9, 10, 12, 14, 16, 19 and 20 recite displaying, receiving and/or outputting limitations which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 3, 5, 7-10, 13, 15 and 17-20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claim 1.  Therefore claims 2-10 and 12-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth, U.S. Publication No. 2011/0112884 [hereinafter Roth].

Referring to Claim 1, Roth teaches: 
In a healthcare staffing device, a method for identifying staffing levels (Garcia, [0027]), comprising:
displaying, by the healthcare staffing device, a set of patient acuity types associated with a department of a healthcare organization (Roth, Fig. 1; [0059]), “… the utility shown in FIG. 1 shows data displaying the predicted number of patients by acuity level in the ED for each hour of the weekday and month shown”; (Roth, [0035]-[0036]), “health care settings, such as, without limitation, emergency rooms, each patient is sorted into one of a plurality of groups corresponding to the severity of the patient's condition or the promptness of care the patient requires. In certain embodiments, such sorting may comprise triage. In certain embodiments, such sorting may comprise division into acuity groups… all patients will have an acuity…”; and

applying, by the healthcare staffing device, staffing guidelines to the patient census information and patient acuity information for each patient acuity type (Roth, [0054]), “predicting the average number of workers needed to staff the health care department per patient of each acuity level 900. Without limitation, in some embodiments, the average number workers needed to staff a health care department per patient of each acuity level 900 may be determined by reference to some standard. Without limitation, in some embodiments, the standard used to determine the average number workers needed to staff a health care department per patient of each acuity level may be a standard provided by a professional organization or standards organization, such as the Emergency Nurses Association”; (Roth, [0056]), “predicting the number of workers needed to staff the health care department 1000 in the first hour… predicting the number of workers needed to staff the health care department 1000 in the first hour may be done by summing across all acuity levels the number of workers needed to staff the health care department for each acuity level in the first hour”; (Roth, [0053]); and 


Referring to Claim 2, Roth teaches the method of claim 1. Roth further teaches: 
wherein:
receiving patient census information for each patient acuity type comprises receiving, by the healthcare staffing device, patient census information for each patient acuity type for at least one time division of a time period associated with the department of the healthcare organization (Roth, [0039]), “making a schedule of the number of workers needed to staff a health care department during a first hour may comprise, a component adapted to accept provided data about when the first hour occurs; a component adapted to process data to generate a predicted number of patients to be admitted during the first year; a component adapted to process data to generate a predicted fraction of patients in each acuity level during the first hour; a component adapted to process data to generate a predicted number of patients to be admitted during the first hour; a component adapted to process data to generate a predicted number of patients of each acuity level to be admitted in the first hour…”; (Roth, [0038]; [0045]); and 
outputting the staffing level indicator for the department of the healthcare organization comprises outputting, by the healthcare staffing device, the staffing level indicator for each patient acuity type for the at least one time division of the time period associated with the department of the healthcare organization based upon application of staffing guidelines to the 

Referring to Claim 3, Roth teaches the method of claim 1. Roth further teaches:
wherein applying staffing guidelines to the patient census information for each patient acuity type comprises applying, by the healthcare staffing device, Guidelines for Professional Nurse Staffing for Perinatal Units provided by the Association of Women's Health, Obstetrics, and Neonatal Nursing to the patient census information for each patient acuity type (Roth, [0054]), “the average number workers needed to staff a health care department per patient of each acuity level 900 may be determined by reference to some standard. Without limitation, in some embodiments, the standard used to determine the average number workers needed to staff a health care department per patient of each acuity level may be a standard provided by a professional organization or standards organization”.

Referring to Claim 4, Roth teaches the method of claim 1. Roth Further teaches: 
wherein:
displaying the set of patient acuity types associated with a department of a healthcare organization comprises displaying, by the healthcare staffing device, the set of patient acuity 
receiving patient census information and patient acuity information comprises receiving, by the healthcare staffing device, patient census information and patient acuity information for each patient acuity type of the set of patient acuity types associated with the department of the healthcare organization via the GUI (Roth, Fig. 1-3); and 
outputting the staffing level indicator for the department of the healthcare organization comprises outputting, by the healthcare staffing device, the staffing level indicator for the department of the healthcare organization via the GUI (Roth, Fig. 1-3).

Referring to Claim 7, Roth teaches the method of claim 1. Roth further teaches: 
further comprising:
generating, by the healthcare staffing device, a staffing prediction model based upon a training data set which includes patient census information, corresponding patient acuity type information, and recommended staffing level values for each acuity type (Roth, [0049]), “… Historical data sufficient to determine time lapse between admission and discharge for patients of each acuity level may comprise historical data about patients comprising, for each patient, the acuity level of the patient, the admission time of the patient, and the discharge time of the patient. In certain embodiments, a separate model will be generated for each acuity level. In certain embodiments, a model will produce average time until discharge as a function of one or more of the year, month, weekday, hour, and acuity”; (Roth, [0025]; [0033]);
applying, by the healthcare staffing device, at least one of updated patient census information and updated patient acuity information and to the staffing prediction model for a 
identifying, by the healthcare staffing device, a predicted staffing level from the staffing prediction model, the predicted staffing level indicating a staffing level for the department of the healthcare organization for at least one of a subsequent time division and a subsequent time period (Roth, [0056]), “predicting the number of workers needed to staff the health care department 1000 in the first hour. Without limitation, in some embodiments, predicting the number of workers needed to staff the health care department 1000 in the first hour may be done by summing across all acuity levels the number of workers needed to staff the health care department for each acuity level in the first hour”.

Referring to Claim 8, Roth teaches the method of claim 7. Roth further teaches: 
wherein generating the staffing prediction model comprises:
developing, by the healthcare staffing device, the training data set from the patient census information, the patient acuity information for each patient acuity type of the set of patient acuity types associated with the department of the healthcare organization, and recommended staffing level values for each acuity type based upon the staffing level indicator (Roth, [0033]), “regression analysis”; and 
training, by the healthcare staffing device, a statistical function with the training data set to generate the staffing prediction model (Roth, [0033]), “…performing the regression analysis, 

Referring to Claim 11, Roth teaches: 
A healthcare staffing device, comprising:
a controller having a memory and a processor (Roth, [0019]), the controller configured to:
Claim 11 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth. 

Claim 14 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth. 

Claim 18 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, U.S. Publication No. 2011/0112884 [hereinafter Roth], and further in view of Kemp, U.S. Patent No. 9,946,840 [hereinafter Kemp]. 

Referring to Claim 5, Roth teaches the method of claim 1. Roth teaches predicting the number of workers needed to staff the health care department in the first hour (see par. 0038), but Roth does not explicitly teach: 
further comprising identifying, by the healthcare staffing device, a staffing level trend for the department of the healthcare organization based upon at least one of the staffing level indicator and an actual staffing level indicator for each patient acuity type over the at least one time period.
However Kemp teaches: 
further comprising identifying, by the healthcare staffing device, a staffing level trend for the department of the healthcare organization based upon at least one of the staffing level indicator and an actual staffing level indicator for each patient acuity type over the at least one time period (Kemp, [col. 27, ln. 44-60]), “scores can be used to provide trend lines that may be used to assess staffing needs at a future time. Individual composite outpatient score trend lines can be summed, if desired, to provide a representation of the entire population…one or more patient indicators from Table 1 can also be used … to determine a composite score or a population score or both”; (Kemp, [col. 24, ln. 64-67]-[col. 25, ln. 1-28]), “… scores can be calculated from the time of patient admission up to the time of patient discharge (or death) to provide improved indicators of staffing workload and patient health status…the population score for a particular set of patients can be weighted by an additional weighting factor…The weighted population scores may be compared in real-time to other population scores, as described herein, to assess whether staffing levels may need to be redistributed. Population scores for one or more units may be projected out to a desired period to determine if staffing levels at that period will be adequate for the particular projected population score. If desired, the trend line may be summed to provide a composite trend line that can be used to assess staffing levels. In certain instances, if the slope of the composite trend line exceeds a certain value (or decreases by a certain value), then staffing levels can be adjusted accordingly…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the scheduling in Roth to include the readjusting of staffing 

Claim 15 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, U.S. Publication No. 2011/0112884 [hereinafter Roth], in view of Kemp, U.S. Patent No. 9,946,840 [hereinafter Kemp], and further in view of Ruffolo, U.S. Publication No. 2013/0085796 [hereinafter Ruffolo]. 

Referring to Claim 6, the combination of Roth in view of Kemp teaches the method of claim 5. Roth teaches predicting the number of workers needed to staff the health care department in the first hour (see par. 0038) and Kemp teaches using trend lines to assess staffing levels (Kemp, [col. 27, ln. 44-60]), but the combination of Roth in view of Kemp does not explicitly teach: 
further comprising receiving, by the healthcare staffing device, feedback information from an end user, the feedback information identifying reasoning for variance in the staffing level trend for the department of the healthcare organization.
However Ruffolo teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the scheduling in Roth to include the feedback as taught by Ruffolo. The motivation for doing this would have been to improve the method of determining appropriate staffing levels in Roth (see par. 0001) to efficiently include the results of adjusting the schedules of employees (see Ruffolo, par. 0015).

Claim 16 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.



Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, U.S. Publication No. 2011/0112884 [hereinafter Roth], in view of Garcia et al., U.S. Publication No. 2006/0074740 [hereinafter Garcia], and further in view of Pfeiffer et al., U.S. Publication No. 2015/0113422 [hereinafter Pfeiffer].

Referring to Claim 9, Roth teaches the method of claim 1. Roth teaches determining a scheduling requirement for the number workers needed to staff a health care department (see par. 0012) and health care settings in which patients are sorted into acuity groups and all patients will have an acuity for people admitted to the health care department (see par. 0036), but Roth doesn’t explicitly teach: 
further comprising:
identifying, by the healthcare staffing device, a set of units associated with the department of the healthcare organization;
wherein:
displaying the set of patient acuity types associated with the department of the healthcare organization comprises displaying on a display at each unit, by the healthcare staffing device, the set of patient acuity types associated with each respective unit of the healthcare organization;
receiving patient census information and patient acuity information for each patient acuity type of the set of patient acuity types associated with the department of the healthcare organization comprises receiving, by the healthcare staffing device, patient census information and patient acuity information for each patient acuity type of the set of patient acuity types associated with each unit of the healthcare organization;
applying staffing guidelines to the patient census information and patient acuity information for each patient acuity type comprises applying, by the healthcare staffing device, staffing guidelines to the patient census information and patient acuity information for each patient acuity type associated with each unit of the healthcare organization ();
outputting the staffing level indicator for the department of the healthcare organization based upon application of staffing guidelines to the patient census information and patient acuity information for each patient acuity type comprises outputting, by the healthcare staffing device, the staffing level indicator for each unit of the healthcare organization based upon application of staffing guidelines to the patient census information and patient acuity information for each patient acuity type associated with each unit of the healthcare organization.
However Garcia teaches: 
further comprising:
identifying, by the healthcare staffing device, a set of units associated with the department of the healthcare organization (Garcia, [0036]), “the employee staffing and scheduling program 50 assigns the personnel to the various nursing units, as well as other departments of the hospital”; (Garcia, [0027]), “The computer system 10 includes one computer 11 that processes and stores patient records and a time and attendance (T&A) computer 12 which executes software programs that schedule work periods for employees and then records the actual amounts of time each employee works”; 
wherein:
receiving patient census information and patient acuity information for each patient acuity type of the set of patient acuity types associated with the department of the healthcare organization comprises receiving, by the healthcare staffing device, patient census information 
applying staffing guidelines to the patient census information and patient acuity information for each patient acuity type comprises applying, by the healthcare staffing device, staffing guidelines to the patient census information and patient acuity information for each patient acuity type associated with each unit of the healthcare organization (Garcia, [0034]), “the employee staffing and scheduling program 50 commences by determining the staffing requirements in the different departments of the hospital. Of particular relevance is the staffing of nursing unit which is based on the number of patients and their acuity levels. Thus at step 52, the program acquires the patient population and acuity data from the files in the patient records computer 11. That data then is utilized at step 54 to estimate the amounts of nursing time each patient requires…. a set of rules is stored in the computer that specifies the nursing care requirements during each work shift for each acuity level. The nursing care requirements take into account not only the amount of patient contact likely to be required, such as administering medications, changing bandages and bed linens and the like, but also on the amount of record keeping and other administrative activities that also may vary as a function of patient acuity”;

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the scheduling in Roth to include the identifying, applying and outputting limitations as taught by Garcia. The motivation for doing this would have been to improve the method of determining appropriate staffing levels in Roth (see par. 0001) to efficiently include the results of utilizing the number of patients at the medical facility and the acuity of those inpatients in scheduling employees (see Garcia, par. 0004).
Roth teaches displaying the predicted number of patients by acuity level in an emergency room (see par. 0059), but the combination of Roth in view of Garcia does not explicitly teach:
displaying the set of patient acuity types associated with the department of the healthcare organization comprises displaying on a display at each unit, by the healthcare staffing device, the set of patient acuity types associated with each respective unit of the healthcare organization.

displaying the set of patient acuity types associated with the department of the healthcare organization comprises displaying on a display at each unit, by the healthcare staffing device, the set of patient acuity types associated with each respective unit of the healthcare organization (Pfeiffer, [0017]), “The GUI may include a segment display area that displays a view of a specific area within the ED or a summary of patients assigned to the clinician including unassigned patients sorted by acuity and length of stay. An acuity display area may display an acuity for the patient. The acuity may be color coded based on severity”; (Pfeiffer, [0117]), “the exemplary screen display 3400 includes a patient data window 3410. The patient data window 3410 may include segmented acuity indicators, where an average patient acuity rating is broken down by department segment. In this example, the average acuity rating across patients within the entire ED is 2.9, while the average acuity ratings for patients in the Red and Blue segments are 1.8 and 3.3, respectively… the segmented acuity indicators 3412 may be selectable, such that a selection of a particular segment indicator causes the patient list 3414 to be filtered such that it only includes patient data only for patients associated with the selected segment”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the displayed acuity levels in Roth to include the display limitation as taught by Pfeiffer. The motivation for doing this would have been to improve the method of determining appropriate staffing levels in Roth (see par. 0001) to efficiently include the results of reflecting an overall performance of the ED with respect to various performance metrics (see Pfeiffer, [0005]).

Claim 19 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, U.S. Publication No. 20110112884 [hereinafter Roth], in view of Garcia et al., U.S. Publication No. 2006/0074740 [hereinafter Garcia], in view of Pfeiffer et al., U.S. Publication No. 2015/0113422 [hereinafter Pfeiffer], and further in view of Schumann et al., U.S. Publication No. 2005/0222870 [hereinafter Schumann]. 

Referring to Claim 10, the combination of Roth in view of Garcia in view of Pfeiffer teaches the method of claim 9. Roth teaches a medical care facility (see par. 0012), but the combination of Roth in view of Garcia in view of Pfeiffer does not explicitly teach: 
wherein identifying the set of units associated with the department of the healthcare organization comprises:
receiving, by the healthcare staffing device, a size selection indicator which identifies a size of the healthcare organization;
when the size selection indicator exceeds a size threshold, identifying, by the healthcare staffing device, the set of units associated with the department of the healthcare organization.
However Schumann teaches:
wherein identifying the set of units associated with the department of the healthcare organization comprises:
receiving, by the healthcare staffing device, a size selection indicator which identifies a size of the healthcare organization (Schumann, [0041]), “Bed size is defined as staffed beds. Bed 
when the size selection indicator exceeds a size threshold, identifying, by the healthcare staffing device, the set of units associated with the department of the healthcare organization (Schumann, [0041]), “Bed size is defined as staffed beds. Bed size is the number of beds available and staffed for patient care, including bassinets. This number may be very different from licensed bed size. Generally, the staffed bed size is close to the average daily census. Staffed beds is the number used to compare the performance of a healthcare facility with others of similar size. The type of nursing unit and bed size of the health care facility are used to categorize the nursing unit and healthcare facility, respectively.”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the medical care facility in Roth to include the size limitation as taught by Schumann. The motivation for doing this would have been to improve the method of determining appropriate staffing levels in Roth (see par. 0001) to efficiently include the results of comparisons based on unit type and healthcare facility (see Schumann, par. 0012).

Claim 20 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brock-Utne (US 20150317440 A1) – Determining a total number of needed staff members at a healthcare facility for a day, which determination calculates for each scheduled patient a likelihood of presence at the healthcare facility at different time points taking as input various factors specific to the patient, and the procedure or the personnel involved.

McGillin (US 20060287906 A1) – Predicting healthcare worker workload based on acuity scores (e.g., degree of severity) of patient condition for meeting care requirements of patients.

Rashwan et. al (A multi-method scheduling framework for medical staff) – Hospital planning teams are always concerned with optimizing staffing and scheduling decisions in order to improve hospital performance, patient experience, and staff satisfaction. A multi-method approach including data analytics, modeling and simulation, machine learning, and optimization is proposed to provide a framework for smart and applicable solutions for staffing and shift scheduling. Factors regarding patients, staff, and hospitals are considered in the decision. 

Li et al. (CN 111292845 A) (google patent machine translation) – A  nurse station interactive large screen is used for displaying information and providing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRYSTOL STEWART/Primary Examiner, Art Unit 3624